DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/26/2021 has been entered. Claims 1-20 remain pending in the application. The applicant amended claims 1, 7, 9, 11, 12, 18, and 19. 
Allowable Subject Matter
Claims 1-20  are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding amended claims 1, 11, and 12. 
Kumano et al. (PG-Pub. US 20190122054) teaches:  segmenting a road image into plurality of regions and determining a first and second vanishing points corresponding to the first and second vanishing points (¶ [0071] According to the determination process, the process may further determine, in the captured image, a difference between the location of the first vanishing point calculated based on the lower end portion of the left-right lane markings, and the location of the second vanishing point calculated based on the upper end portion of the left-right lane markings, thereby determining a slope change);
Further, Takemura (PG-Pub. US 20120327188) teaches: obtaining a translation relation for converting two-dimensional (2d) coordinates of a point in a region image among the plurality of region images into three-dimensional (3d) coordinates, based on a vanishing point corresponding to the region image; and generating road profile data based on translation relations of the plurality of region images (¶ [0060] The relationship between the three-dimensional vehicle coordinates and the two-dimensional image coordinates is represented by the formula (1) by using the camera internal parameters and the camera external parameters; ¶ [0061] Although the camera internal parameters are set based on design values, values obtained by performing calibration in advance may be used. The camera external parameters are calculated from a design value of the height of the camera and the result of the vanishing point on the image)
However, the prior art fails to teach, disclose, or suggest either alone or in combination: obtaining a second translation relation for converting 2D coordinates of a point in the second region image into 3D coordinates, based on both the first vanishing point and the second vanishing point.
Regarding claims 2-10 and 13-20, the claims are dependent from claims 1 or 12 directly or indirectly; therefore contain an allowable subject matter by virtue of dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eng (PG-Pub. US-20130103259-A1) teaches: an active or semi-active vehicle suspension system that evaluates an upcoming road segment and controls the system accordingly.
Chang (PG-Pub. US-20200134896-A1) teaches: a localization apparatus extracts a feature of an object from an input image, generates an image in which the object is projected with respect to localization information of a device based on map data, and evaluates the localization information based on feature values corresponding to vertices included in a projection image.
Yasui (PG-Pub. US-20020031242-A1) teaches: an apparatus and method for correctly determining the position of a vehicle in a traffic lane by obtaining correct information about the position of the traffic lane without being affected by variations in the road surface
Taniguchi (PG-Pub. US-20050196019-A1) teaches: a traffic line recognition device for recognizing a traffic lines between which a vehicle runs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        

/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665